DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 09/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 12 and 13 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Muller (WO 2018/234131).
	With respect to claim 1, Muller discloses a vertical cavity surface emitting laser (VCSEL) (fig.4 title), comprising: an epitaxial structure that includes a first active layer (fig.4 #125, pg.10 line 21), a second active layer (fig.4 #121, pg.10 line 30), and a tunnel junction therebetween (fig.4 #123, pg.10 lines 27-28); and a set of contacts that are electrically connected to the epitaxial structure (fig.4 #101/103/105), wherein the set of contacts includes three or more contacts (fig.4 #101/103/105), wherein the set of contacts are electrically separated from each other on the VCSEL (fig.4 #101/103/105), and wherein at least one contact, of the set of contacts, is electrically connected to the epitaxial structure at a depth between the first active layer and the second active layer (fig.4 #103).  
With respect to claim 2, Muller discloses each contact, of the set of contacts, is electrically connected to the epitaxial structure at a depth that is different from a depth at which any other contact, of the set of contacts, is electrically connected to the epitaxial structure (fig.4 #101/103/105 each at a different depth as measured from the top of the device).  
With respect to claim 6, Muller discloses the depth at which the at least one contact is electrically connected to the epitaxial structure is between the tunnel junction and the first active layer (fig.4 #103 between #123 and #125).  
With respect to claim 7, Muller discloses the epitaxial structure includes one or more confinement layers at a depth above the second active layer (fig.4 #115 above #121).  
With respect to claim 8, Muller discloses the one or more confinement layers are oxide layers (pg.9 line 15).  
With respect to claim 12, Muller discloses the first active layer and the second active layer are in a first electrical path between a first pair of contacts (fig.4 #121/125 on path from #101 to #105), of the set of contacts, and only one of the first active layer and the second active layer is in a second electrical path between a second pair of contacts of the set of contacts (fig.4 #125 on path from #103 to #105).  
With respect to claim 13, Muller discloses the set of contacts are configured to selectively provide electrical current to only one of, or both of, the first active layer and the second active layer (pg.10 line 33 – pg.11 line 2; independent arrangement allows for current to only #125 OR #121 and #125 together).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
With respect to claim 11, Muller teaches the epitaxial structure includes a third active layer and an additional tunnel junction (pg.11 lines 12-13), and wherein the set of contacts are electrically connected to the epitaxial structure such that select pairs of contacts, of the set of contacts, provide electrical current to a subset of the first active layer, the second active layer, and the third active layer (note that the labeling of 1st, 2nd and 3rd between the active regions is interchangeable; as Muller has clearly disclosed at least one pair of contacts, #103/105, selectively provides current to at least one active region subset, #125, the limitation is read on by the simple inclusion of another active layer/tunnel junction combination as presented by Muller). Muller does not clearly teach wherein the additional tunnel junction is at a depth in the epitaxial structure between the second active layer and the third active layer. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to add the additionally taught active layer/tunnel junction pair of Muller to a position wherein the added tunnel junction is between an existing active layer (‘second’) and the new active layer (‘third’) in order to maintain a proper flow of current through the serially connected junctions to enable connection to the lower electrode and maintain device functionality as it relates to the separated contact structure by duplicating the outlined layout (see also MPEP 2144.04 IV B).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Joseph (US 10903622).
With respect to claim 3, Muller teaches the device outlined above, but does not teach the epitaxial structure includes at least one trench that is lined with an electrical isolation layer, and wherein the at least one contact electrically connects to the epitaxial structure within the trench.  Joseph teaches a VSCSEL device (fig.5) which includes a trench (fig.10b leftmost trench) that is lined with an electrical isolation layer (fig.11 #1101 in trench) and a contact within the trench making an electrical contact (fig.13 contact via #1302). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the via type contact with trench and isolation layer of Joseph for the contacts (including the ‘at least one contact’) of Muller in order to enable all the contacts to be on one side of the substrate as well as to use trenches to form protective structures on either side of the VCSEL element.
With respect to claim 4, Muller, as modified, teaches the electrical isolation layer, associated with a lateral section of the at least one trench (Joseph, fig.11 isolation layer on lateral side of trench), includes a gap to form the at least one contact into the epitaxial structure (Joseph, as seen in fig.13).  
With respect to claim 5, Muller, as modified, teaches the trench extends to a substrate layer (Joseph, supporting layer below active, fig.7e #3784) and provides isolation (col.11 lines 28-29) from other contacts (via use of the dielectric), but does not teach the at least one trench extends beyond the gap into a substrate layer of the epitaxial structure to provide electrical isolation from another contact, of the set of contacts, or another VCSEL in an array with the VCSEL.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to extend the trench of Muller and Joseph slightly past the gap while including the taught dielectric material as a matter of optimization of the extent of the trench to provide for an increase in the taught isolation function (see MPEP 2144.05 II A/B) and allow for manufacturing tolerances.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Cheng et al. (US 6936486).
With respect to claims 9 and 10, Muller teaches the device outlined above, including the use of additional current apertures (pg.11 lines 13-14), but does not teach the epitaxial structure includes one or more additional confinement layers at a depth below the first active layer; wherein the one or more confinement layers and the one or more additional confinement layers are vertically aligned.  Cheng teaches a related multi-contact VCSEL device (fig.7) which includes confinement layers both above the active regions (fig.7 #36’/37’) and below the active layers (fig.7 56’/57’) and wherein the confinement layers are vertically aligned (as seen in fig.7 the apertures are aligned). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Muller to utilize an additional confinement layer below the active regions with vertical alignment with the existing confinement layer as taught by Cheng in order to further guide the current to the center of the active regions thereby controlling the device efficiency and influencing the mode of light supported in the device (Cheng, col.10 lines 42-44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the include PTO-892 form for a list of related references.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828